15-4020
     Bank v. Uber Technologies, Inc.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
     32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for the
 2   Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the 18th
 4   day of October, two thousand sixteen.
 5
 6   PRESENT:
 7             RALPH K. WINTER,
 8             JOSÉ A. CABRANES,
 9                  Circuit Judges,
10             JANE A. RESTANI,
11                  Judge.*
12   _____________________________________
13
14   Todd C. Bank,
15
16                       Plaintiff-Appellant,
17
18                v.                                   15-4020
19
20   Uber Technologies, Inc.,
21
22                       Defendant-Appellee.
23
24   _____________________________________
25
26




           *Jane A. Restani, Judge for the United States Court of
           International Trade, sitting by designation.
 1   FOR PLAINTIFF-APPELLANT:      Todd C. Bank, pro se, Kew Gardens,
 2                                 NY.
 3
 4   FOR DEFENDANT-APPELLEE:       David J. Fioccola, Adam J. Hunt,
 5                                 Morrison & Foerster LLP, New York,
 6                                 NY; James R. Sigel, Morrison &
 7                                 Foerster LLP, San Francisco, CA;
 8                                 Joseph R. Palmore, Morrison &
 9                                 Foerster LLP, Washington, DC.
10
11   FOR AMICUS CURIAE
12   Judith Ferrenbach:            Andrea Bierstein, Mitchell Breit,
13                                 Simmons Hanly Conroy, New York, NY.
14
15        Appeal from a judgment of the United States District Court

16   for the Eastern District of New York (Gleeson, J.).

17        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

18   DECREED that the judgment of the district court is AFFIRMED.

19        Appellant Todd C. Bank, proceeding pro se, appeals the

20   district court’s judgment dismissing his complaint.   We assume

21   the parties’ familiarity with the underlying facts and procedural

22   history of the case.

23        On this appeal, appellant contends that the district court

24   erred in dismissing both his claim under the federal Telephone

25   Consumer Protection Act (TCPA) as well as his claim under New

26   York General Business Law (GBL) § 399-p.   We disagree.

27        We review the grant of a motion to dismiss de novo,

28   accepting as true all factual claims in the complaint and drawing

29   all reasonable inferences in the plaintiff’s favor.   Fink v. Time

30   Warner Cable, 714 F.3d 739, 740–41 (2d Cir. 2013) (per curiam).

31        As to appellant’s TCPA claim, we affirm substantially for

32   the reasons stated in the district court’s opinion.
1         We also affirm the dismissal, without prejudice, of

2    appellant’s claim under the New York GBL.   Having dismissed

3    appellant’s only federal claim, the district court properly

4    declined to exercise supplemental jurisdiction over this state-

 5   law claim.   See Oneida Indian Nation of N.Y. v. Madison Cty., 665

 6 F.3d 408, 436–37 (2d Cir. 2011).   Because there is no other basis

 7   for federal jurisdiction over appellant’s GBL claim, the district

 8   court’s dismissal was proper.

 9        Accordingly, we AFFIRM the judgment of the district court.

10                                   FOR THE COURT:
11                                   Catherine O’Hagan Wolfe, Clerk